Exhibit 99.1 News For more information, contact: Kelli Powers, (314) 577-9618 ANHEUSER-BUSCH COS. REPORTS INCREASED SALES AND EARNINGS FOR THE THIRD QUARTER AND NINE MONTHS OF 2007 Earnings Per Share Increased to 15.9% ST. LOUIS, Oct. 24, 2007 – Anheuser-Busch Cos. Inc. today reported that third quarter 2007 net sales increased 7.9 percent and diluted earnings per share (excluding normalization items in 2007) increased 15.9 percent 1/.For the nine months of 2007, net sales increased 5.7 percent and diluted earnings per share (excluding normalization items in both years) improved 9.3 percent 1/. “We are pleased with our earnings performance this quarter, with all of our operating segments reporting higher sales and profits,” said August A. Busch IV, president and chief executive officer of the company. “Sales volume and revenue growth in our U.S. beer business benefited from our broadened beer portfolio, with greater participation in the high end segment.The wholesaler transition and supply issues we encountered earlier this year regarding the InBev European brands have been resolved.Earnings contribution from our international segment accelerated, led by Grupo Modelo.And we continue to expect the company’s 2007 earnings per share increase to exceed our long term growth target of 7 to 10 percent.” Consistent with the pattern in recent years, Anheuser-Busch plans to implement price increases on the majority of its U.S. beer volume in early 2008, with increases in several states in the fourth quarter 2007.As in the past, pricing initiatives will be tailored to selected markets, brands and packages. - more - Third Quarter Earnings Anheuser-Busch Add One BEER SALES RESULTS The company’s reported beer volume for the third quarter and nine months of 2007 is summarized in the following table: Reported Beer Volume (millions of barrels) for Periods Ended September 30 Third Quarter Nine Months Versus 2006 Versus 2006 2007 Barrels % 2007 Barrels % U.S. 28.0 Up 0.6 Up 2.0% 81.3 Up 1.3 Up 1.7% International 7.1 Up 0.5 Up 8.2% 18.2 Up 1.1 Up 6.1% Worldwide A-B Brands 35.1 Up 1.1 Up 3.2% 99.5 Up 2.4 Up 2.4% Equity Partner Brands 9.9 Up 0.7 Up 7.6% 25.6 Up 1.5 Up 6.4% Total Brands 45.0 Up 1.8 Up 4.1% 125.1 Up 3.9 Up 3.2% U.S. beer shipments-to-wholesalers increased 2 percent for the third quarter, while sales-to-retailers increased 2.2 percent.Import brands contributed 160 basis points of growth to shipments and 170 points to sales-to-retailers. For the nine months of 2007, shipments-to-wholesalers increased 1.7 percent, and sales-to-retailers increased 0.9 percent with acquired and import brands contributing 170 basis points of growth to shipments and sales-to-retailers.Wholesaler inventories forAnheuser-Busch producedbrands at the end of the third quarter were approximately half a day higher than at the end of the third quarter 2006. The company’s estimated U.S. beer market share for the nine months of 2007 was 48.8 percent compared to prior year market share of 48.7 percent.Market share is based on estimated U.S. beer industry shipment volume using information provided by the Beer Institute and the U.S. Department of Commerce. International volume, consisting of Anheuser-Busch brands produced overseas by company-owned breweries and under license and contract brewing agreements, plus exports from the company’s U.S. breweries, increased 8.2 percent for the third quarter and 6.1 percent for the nine months of 2007.These increases are primarily due to increased volume in China, Mexico and Canada in both periods, partially offset by lower volume in the United Kingdom year-to-date. Third Quarter Earnings Anheuser-Busch Add Two Worldwide Anheuser-Busch brands volume, comprised of domestic volume and international volume, increased 3.2 percent for the third quarter and 2.4 percent for the nine months of 2007 to 35.1 million and 99.5 million barrels, respectively. Equity partner brands volume grew 7.6 percent and 6.4 percent, respectively, for the third quarter and nine months of 2007 due to Modelo and Tsingtao volume growth. Total brands volume, which combines worldwide Anheuser-Busch brand volume with equity partner volume (representing the company’s share of its equity partners’ volume on a one-month lag basis) was 45.0 million barrels in the third quarter 2007, up 1.8 million barrels, or 4.1 percent. Total brands volume was up 3.2 percent, to 125.1 million barrels for the nine months of 2007. THIRD QUARTER 2 Key operating results and a discussion of financial highlights for the third quarter 2007 versus 2006 follow. ($ in millions, except per share) Third Quarter 2007 vs. 2006 2007 2006 $ % Gross Sales $5,237 $4,877 Up $360 Up 7.4% Net Sales $4,618 $4,281 Up $337 Up 7.9% Income Before Income Taxes $872 $793 Up $79 Up 10.0% Equity Income $185 $157 Up $28 Up 18.4% Net Income $707 $638 Up $69 Up 10.9% Diluted Earnings per Share $.95 $.82 Up $.13 Up 15.9% · Net sales increased 7.9 percent driven by sales increases from all operating segments.U.S. beer segment sales increased 6.7 percent due primarily to 2 percent higher beer sales volume, and a 3.1 percent increase in revenue per barrel 2/ resulting from price increases earlier in the year and favorable brand mix.International beer sales were up 16 percent primarily due to increases in China, Mexico and Canada, packaging segment sales grew 10 percent due to increases in can and Third Quarter Earnings Anheuser-Busch Add Three recycling revenues and entertainment revenues increased 8 percent primarily due to higher attendance and increased ticket pricing and in-park spending. · In the third quarter 2007, the company sold certain beer distribution rights in southern California and recognized a pretax gain of $26.5 million, which is reported as a separate line item in the company’s income statement.For business segment reporting, the gain is included in U.S. beer operations. Excluding the disposition gain to better portray underlying operating results, income before income taxes increased 6.6 percent 1/ due to higher profits in each of the company’s operating segments. Reported third quarter pretax income grew $79 million, or 10 percent versus prior year. Pretax profits for U.S. beer, excluding the distribution rights gain, 3/ increased 1.5 percent due to increased revenue per barrel and higher beer sales volume, partially offset by higher production costs and increased marketing spending. International beer pretax income was up $6.4 million compared with prior year.Increased earnings from Canada, Ireland and Mexico were partially offset by lower results in China, driven by higher selling costs associated with the rollout of Budweiser and Harbin premium brands into new markets. Packaging segment pretax profits were up $12 million primarily from increased volume and pricing in our can manufacturing and recycling operations. Entertainment segment pretax income improved $18 million, primarily due to higher attendance and increased pricing and in-park spending. Third Quarter Earnings Anheuser-Busch Add Four · Equity income increased $28 million, or 18.4 percent reflecting Grupo Modelo volume growth and benefits from Modelo’s Crown import joint venture.Equity income includes a $16 million charge by Modelo for restructuring related to its domestic distribution system and C-store closings. Excluding the restructuring charge, equity income would have increased $45 million, or 28.6 percent, 1/ versus 2006. · Excluding the gain on the beer distribution rights sale and the Modelo restructuring charge, underlying net income and diluted earnings per share for the third quarter 2007 increased 10.8 percent and 15.9 percent, respectively.1/ On a reported basis, net income increased 10.9 percent and diluted earnings per share increased 15.9 percent, to $.95. NINE MONTHS OF 2 Key operating results and a discussion of financial highlights for the nine months of 2007 vs. 2006 follow. ($ in millions, except per share) Nine Months 2007 vs. 2006 2007 2006 $ % Gross Sales $14,769 $14,027 Up $742 Up 5.3% Net Sales $12,992 $12,292 Up $700 Up 5.7% Income Before Income Taxes $2,265 $2,172 Up $93 Up 4.3% Equity Income $539 $449 Up $90 Up 20.0% Net Income $1,901 $1,775 Up $126 Up 7.1% Diluted Earnings per Share $2.49 $2.28 Up $.21 Up 9.2% · Net sales increased 5.7 percent due to contributions from all of the company’s operating segments. U.S. beer net sales increased 5.7 percent due primarily to 2.8 percent higher revenue per barrel and 1.7 percent higher shipment volume.International beer segment net sales grew 10 percent primarily due to sales volume increases, and entertainment sales increased 8 percent Third Quarter Earnings Anheuser-Busch Add Five from increased attendance, ticket pricing and in-park spending. Packaging segment sales increased 3 percent on higher can manufacturing and recycling revenues. · In addition to the one-time third quarter items discussed previously, reported income before income taxes for the nine months of 2007 also includes a $16 million pretax gain related to the second quarter sale of the company’s remaining interest in its Spanish theme park investment. This gain is reported as a corporate item for segment reporting purposes.Excluding all normalization items to better portray underlying results, income before income taxes increased 2.3 percent
